727 S.E.2d 497 (2012)
291 Ga. 78
McRAE
v.
PADGETT.
No. S12A0494.
Supreme Court of Georgia.
May 7, 2012.
Margie McRae, Oakland, for appellant.
Joseph Isaac Marchant, Eastman, Ashley Wedrell McLaughlin, Ashley W. McLaughlin P.C., McRae, for appellee.
HUNSTEIN, Chief Justice.
Appellant Margie McRae filed a petition for writ of mandamus seeking to compel a magistrate judge to issue arrest warrants against John Gore, whom she had hired to make various improvements to real property, and another individual. In applying for the warrants, McRae alleged that she had hired Gore and advanced several thousand dollars to him for construction materials; that, although Gore procured materials for the job, he failed to pay the supply companies, which then recorded materialman's liens against McRae's property; and that Gore had also failed to complete the promised improvements. The magistrate held a warrant application hearing, at which both McRae and Gore presented evidence, and ultimately issued an arrest warrant for Gore for violations of OCGA § 16-8-15 (designating as a criminal felony the misappropriation of payments for real property improvements). Dissatisfied with the magistrate's failure to issue additional warrants, McRae sought mandamus to compel their issuance. The trial court granted summary judgment in the magistrate's favor, and McRae now appeals.
It is well established that
a magistrate judge has discretion to determine whether or not probable cause exists for the issuance of an arrest warrant and that mandamus will not lie to compel the magistrate judge to perform this discretionary act unless a gross abuse of discretion has been shown.
Uzomba v. Cobb County Magistrate Court, 279 Ga. 629, 630(1), 619 S.E.2d 683 (2005). Accord Nalley v. Howell, 268 Ga. 63(1), 487 S.E.2d 600 (1997); Chisholm v. Cofer, 264 Ga. 512, 448 S.E.2d 369 (1994). Having found no such abuse of discretion, we affirm. Uzomba, supra at 630(1), 619 S.E.2d 683; Nalley, supra at 63(1), 487 S.E.2d 600; Chisholm, supra at 512, 448 S.E.2d 369.
Judgment affirmed.
All the Justices concur.